Citation Nr: 1715056	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disability was not manifest during service or within one year of separation and was not caused by any aspect of service including a left knee injury in 1951.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in July 2014 provided compliant notice.  Notably, the Veteran submitted a signed 


VCAA acknowledgment letter in July 2014.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran that may pertain to his knee claim, including VA medical records.  His service treatment records (STRs) are unavailable, and are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center (NPRC) facility.  In January 2012, the RO made a formal finding of the unavailability of the Veteran's STRs. In a January 2012 Report of General Information, it was noted that the Veteran was contacted to disclose that the NPRC was unsuccessful in locating his STRs.  It was noted that the Veteran confirmed he had no STRS and to proceed with rating activity.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a service connection claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46   (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The claims file contains the Veteran's post-service reports of private treatment, his DD 214, his statements in support of the claim, a buddy statement, and a VA examination report.  

The Veteran was afforded a VA examination in May 2015.  The Board finds that the clinical observations and opinions in the aggregate are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Pertinent Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon 

opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran reportedly served as a military policeman and as a weather observer in the U.S. Air Force.  After discharge, the Veteran worked 39 years in a factory setting on the line and then as a foreman.  After leaving factory work, the Veteran worked in a salvage yard and then as a school custodian. 

The Veteran contends that his claimed left knee disability was incurred in-service as the result of a 1951 car accident while stationed in Japan.  The Veteran submitted a 


buddy statement corroborating that the car accident took place.  The Veteran contends that the accident caused an injury to his left knee on impact.  

On his statement in support of his knee disability claim, the Veteran said that after the car accident he went to the dispensary but was told to come back the next day when he had his knee wrapped.  He believes he took aspirin for pain relief.  When the wrap was removed about three to four days later, the Veteran observed a lump on his knee that persisted and he has had "problems" with his left knee since the incident. 

The Veteran did not identify or submit records of treatment for the left knee prior to 2014.  In May 2014, a VA primary care clinician noted that the Veteran was transferring to her clinic and reported left knee pain since he was in service.  The same day, a VA physician's assistant (PA) noted the Veteran's report of increasing knee pain over the past several years with no previous examination or treatment.  The PA recommended an orthopedic examination, and the Veteran chose to visit a private practitioner. 

In June 2014, a private physician noted the Veteran's report of left knee pain since the accident in 1951.  The Veteran presented imaging studies which the physician reviewed, diagnosed left knee osteoarthritis, and provided an injection.  The physician did not comment on the etiology of the disorder.  

The Veteran's May 2015 VA examination diagnosed the Veteran with left knee degenerative joint disease.  Upon examination, the examiner noted the Veteran's lay statements regarding the car accident and follow up treatment he received.  On this occasion, the Veteran reported that he was provided crutches for 10 days, a cane for another sever to ten days, and limitation of duties for several weeks.  The examiner also noted the 39 year factory work history and work in a salvage yard and as a school custodian.  The examiner acknowledged the occurrence of the accident as described by the Veteran.  The examiner stated however, that the Veteran's current knee disability was less likely than not incurred in or caused by the car accident.  Using the Veteran's lay statements alone because his STR's were destroyed as noted above, the examiner noted that the Veteran did not receive immediate treatment after the accident and the next day  was provided crutches and returned to full duty in several weeks to continue his military duties.   The examiner determined that, "[w]ith his lengthy history of jobs where he would be on his feet, there is no evidence that a serious condition was already in place in the left knee from this [car] accident."  

Degenerative joint disease (arthritis) is among the listed chronic diseases and a continuity of symptomatology could establish a link between the disease and service.  See Walker v. Shinseki, 708 F.3d at 1331 (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).  However, here, degenerative joint disease of the left knee was first shown in June 2014 private medical records, 62 years after discharge from active service, and the May 2015 VA examiner determined that the Veteran's periodic left knee pain was not the onset of his 
degenerative joint disease, and therefore not satisfying the requirement of a nexus between a current disability and the post-service symptomatology.  

The Veteran and his fellow airman are competent and credible to report the occurrence and circumstances of the accident and the nature of the subsequent treatment.  The Veteran is also competent and credible to report that he experienced "knee problems" since service but did not seek treatment until the discomfort became more severe many decades after successful completion of military duties and a long career in occupations requiring standing and walking.  

The Board finds the May 2015 VA examination to be of greatest probative value.  The examiner considered the Veteran's lay statements in his well-reasoned opinion that degenerative joint disease was not caused by or a result of the in-service car accident.  Though the Board finds the Veteran credible in his statements regarding the car accident and the pain experienced thereafter and the Board does not reject these reports solely because of the absence of medical treatment for many years.  The Veteran is not competent to determine that his current degenerative joint disease was caused by the knee injury from the car accident experienced in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge. See 38 C.F.R. § 3.159  (a)(2).  Since the VA examiner's opinion was based on a review of the pertinent medical history and Veteran's lay statements, and was supported by sound rationale, it provides compelling evidence against the Veteran's claim.  The VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  Specifically, the examiner understood the history, commented on the nature of the accident and the immediate treatment, and the Veteran's ability to subsequently perform military and civilian work.  The examiner did not base his finding on a long absence of records of care but rather on the Veteran's report of the nature of the accident, immediate treatment, and subsequent ability to function.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.    

The competent and probative evidence establishes that degenerative joint disease did not manifest during service and was not caused by or residuals of a left knee injury in service or any other aspects of service.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative joint disease of the left knee.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


